NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 22, 2009
                                  Decided January 12, 2010

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



Nos. 07-1657 & 07-2685                               Appeals from the United States District
                                                     Court for the Northern District
UNITED STATES OF AMERICA,                            of Illinois, Eastern Division.
                  Plaintiff-Appellee,
                                                     No. 05 CR 471
       v.
                                                     Matthew F. Kennelly,
RAY LONGSTREET and MICHAEL                           Judge.
ERVIN,
             Defendants-Appellants.



                                          ORDER

    On June 8, 2009, we ordered these cases be returned to the district court on limited remand
to query whether the district court wanted to resentence Ray Longstreet and Michael Ervin in
light of the Supreme Court’s decision in Kimbrough v. United States, 552 U.S. 85 (2007). On
December 22, 2009, the district court communicated its desire to resentence the defendants.
Accordingly, we V ACATE Ray Longstreet’s and Michael Ervin’s sentences and R EMAND their
cases to the district court for resentencing.